Case 2:20-cv-14352-XXXX Document 1 Entered on FLSD Docket 10/06/2020 Page 1 of 9



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

  DAVID POSCHMANN,

                  Plaintiff,
  v.
                                                                        CASE NO.

  INDIAN RIVER LAGOON WATERFRONT
  COTTAGES, LLC, KIM PRUITT and
  ROBERT PRUITT,

              Defendants.
  _________________________________/

                                                COMPLAINT

          Plaintiff, David Poschmann, by and through his undersigned counsel, hereby sues the

  Defendants, INDIAN RIVER LAGOON WATERFRONT COTTAGES, LLC, KIM PRUITT and

  ROBERT PRUITT, for injunctive relief pursuant to the Americans With Disabilities Act, 42

  U.S.C. §12181, et seq. (the "ADA") and in support thereof states as follows:

                                                JURISDICTION

          1. This court has subject-matter jurisdiction since this action arises pursuant to 28

  U.S.C. § 1331 and §1343 and Plaintiff’s claims arise under 42 U.S.C. §12181 et seq. based upon

  Defendants’ violations of Title III of the ADA.

                                                   VENUE

          2. Venue lies in this judicial district pursuant to 28 U.S.C. § 1391(b) (2) because

  Defendants are residents of this district and the facility, whose online reservation system is at

  issue herein, is situated in this district.

                                                  PARTIES
Case 2:20-cv-14352-XXXX Document 1 Entered on FLSD Docket 10/06/2020 Page 2 of 9



         3. Plaintiff, David Poschmann, is an individual who is over eighteen years of age and

  sui juris. Plaintiff is disabled as such term is defined by the ADA and is substantially limited in

  performing one or more major life activities due to the amputation of his right leg in 2012.

  Plaintiff uses a wheelchair to ambulate. Plaintiff drives his own specially equipped vehicle and

  has a valid disabled parking permit from the Florida Department of Highway Safety and Motor

  Vehicles. The online hotel reservation system for Defendants’ place of lodging, as well as

  numerous third party reservations services that provide the public with the ability to reserve a

  room at Defendants’ place of lodging, fail to comply with any of the requirements of 28 C.F.R.

  §36.302(e) and therefore Plaintiff's full and equal enjoyment of the goods, services, facilities,

  privileges, advantages and/or accommodations offered thereon are restricted and limited because

  of Plaintiff’s disability and will be restricted in the future unless and until Defendants are

  compelled to comply with the ADA’s requirements with regard to the online reservations

  services providing for reserving rooms at Defendants’ place of lodging. Plaintiff intends to visit

  the online reservation services described herein in the near future, and within thirty (30) days, to

  book a cottage and utilize the goods, services, facilities, privileges, advantages and/or

  accommodations being offered and/or to test the online reservation services for compliance with

  28 C.F.R. §36.302(e).

           4. Defendants are the owners and operators of the Indian River Lagoon Waterfront

  Cottages located at 3011 N. Indian River Drive in Fort Pierce, Florida (“the Lagoon”). The

  online reservation system for the Lagoon is found at

  www.indianriverlagoonwaterfrontcottages.com. Third party reservation services which provide

  for the reserving of rooms at the Lagoon (neither of which provide for the reserving of rooms

  that are identified or described as accessible and none of which describe the accessible or




                                                    2
Case 2:20-cv-14352-XXXX Document 1 Entered on FLSD Docket 10/06/2020 Page 3 of 9



  inaccessible features within the common areas of the Lagoon) are: hotels.com and expedia.com

  (the “Third Party Reservations Services”). The Lagoon’s reservation system and the Third Party

  Reservations Services are collectively referred to herein as the (“Reservations Services”).

                 CLAIM FOR INJUNCTIVE RELIEF PURSUANT TO THE ADA

           5.    On July 26, 1990, Congress enacted the ADA explaining that the purpose of the

  ADA was to provide a clear and comprehensive national mandate for the elimination of

  discrimination against individuals with disabilities and to provide clear, strong, consistent,

  enforceable standards addressing said discrimination, invoking the sweep of congressional

  authority in order to address the major areas of discrimination faced day-to-day by people with

  disabilities to ensure that the Federal government plays a central role in enforcing the standards

  set by the ADA. (42 U.S.C. § 12101(b)(1)-(4)).

            6.   Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

  Department of Justice (“DOJ”), Office of the Attorney General, published revised regulations for

  Title III of the Americans With Disabilities Act of 1990 in the Federal Register to implement the

  requirements of the ADA. Public accommodations, including places of lodging, were required to

  conform to these regulations on or before March 15, 2012.

            7.   On March 15, 2012, new regulations implementing Title III of the ADA took

  effect, imposing significant new obligations on inns, motels, hotels and other "places of

  lodging". 28 C.F.R. §36.302(e) states:

          ''(1) Reservations made by places of lodging. A public accommodation that owns, leases
  (or leases to), or operates a place of lodging shall, with respect to reservations made by any
  means, including by telephone, in-person, or through a third party -
  (i) Modify its policies, practices, or procedures to ensure that individuals with disabilities can
  make reservations for accessible guest rooms during the same hours and in the same manner
  as individuals who do not need accessible rooms;




                                                    3
Case 2:20-cv-14352-XXXX Document 1 Entered on FLSD Docket 10/06/2020 Page 4 of 9



  (ii) Identify and describe accessible features in the hotels and guest rooms offered through its
  reservations service in enough detail to reasonably permit individuals with disabilities to assess
  independently whether a given hotel or guest room meets his or her accessibility needs; 1
  (iii) Ensure that accessible guest rooms are held for use by individuals with disabilities until all
  other guest rooms of that type have been rented and the accessible room requested is the only
  remaining room of that type;
  (iv) Reserve, upon request, accessible guest rooms or specific types of guest rooms and ensure
  that the guest rooms requested are blocked and removed from all reservations systems; and
  (v) Guarantee that the specific accessible guest room reserved through its reservations service is
  held for the reserving customer, regardless of whether a specific room is held in response to
  reservations made by others."
            8. The DOJ Official Comments to 28 C.F.R.§ 36.302(e) (1) specifically address the

  common use of third party reservations services in the hotel industry and the hotel industry’s

  attempts to exclude such sites from the requirements of the regulation. In rejecting this request,

  the DOJ, in the DOJ Official Comments, states as follows:

           “Hotels and organizations commenting on their behalf also requested that the
           language be changed to eliminate any liability for reservations made through
           third parties, arguing that they are unable to control the actions of unrelated
           parties. The rule, both as proposed and as adopted, requires covered public
           accommodations to ensure that reservations made on their behalf by third parties
           are made in a manner that results in parity between those who need accessible
           rooms and those who do not.”

           9.     The Lagoon is a place of public accommodation that owns and/or leases and

  operates a place of lodging pursuant to the ADA. The Reservations Services enable members of

  the public to reserve a guest cottage at the Lagoon by the night. The Reservations Services are




  1
    The United States Department of Justice, in "28 C.F.R. Appendix A to Part 36, Guidance on Revisions to ADA
  Regulation on Nondiscrimination on the Basis of Disability by Public Accommodations and Commercial Facilities",
  provides a section-by-section analysis of 28 C.F.R. §36.302(e)(1). In its analysis and guidance, the Department of
  Justice's official comments state that "information about the Hotel should include, at a minimum, information about
  accessible entrances to the hotel, the path of travel to guest check-in and other essential services, and the accessible
  route to the accessible room or rooms. In addition to the room information described above, these hotels should
  provide information about important features that do not comply with the 1991 Standards." An agency's
  interpretation of its own regulations, such as the Department of Justice's interpretation of 28 C.F.R. §36.302(e)(1),
  must be given "substantial deference" and "controlling weight" unless it is "plainly erroneous or inconsistent with
  the regulation." Thomas Jefferson Univ. v. Shalala, 512 U.S. 504, 512, 114 S.Ct. 2381, 129 L.Ed.2d 405 (1994).


                                                             4
Case 2:20-cv-14352-XXXX Document 1 Entered on FLSD Docket 10/06/2020 Page 5 of 9



  subject to the requirements of 28 C.F.R.§ 36.302(e) in that Defendants are responsible for said

  compliance.

         10.    Most recently, during October, 2020 Plaintiff attempted to specifically identify and

  book a guaranteed reservation for an accessible cottage at the Lagoon from the Reservations

  Services but was unable to do so due to the failure of these services to comply with the

  requirements set forth in paragraph 7.

         11.    Plaintiff is an advocate of the rights of similarly situated disabled persons and,

  pursuant to Houston v. Marod Supermarkets, Inc., 733 F.3d 1323 (11th Cir. 2013), is a "tester"

  for the purpose of asserting his civil rights, monitoring, ensuring, and determining whether

  places of public accommodation, including online reservation systems for places of lodging, are

  in compliance with the ADA.

         12.    Defendants have discriminated against Plaintiff by denying him access to and full

  and equal enjoyment of the goods, services, facilities, privileges, advantages and

  accommodations offered at the Lagoon through the Reservations Services due to the substantive

  ADA violations contained thereon.

         COUNT I-CLAIM FOR INJUNCTIVE RELIEF PURSUANT TO THE ADA
                    THE LAGOON’S RESERVATION SYSTEM

         13.    Plaintiff realleges and incorporates paragraphs 1 through 12 above herein.

         14.    The online reservation system for the Lagoon encountered by Plaintiff when he

  visited it failed to comply with any of the requirements of 28 C.F.R.§ 36.302(e)(1). When

  Plaintiff visited the Lagoon’s online reservation system he tried to make a reservation for an

  accessible cottage at the Lagoon, since he requires an accessible cottage due to the amputation of

  his right leg, but it was not possible to make such a reservation. It was possible to reserve a

  cottage that was not accessible. For this reason Defendants have no policy, practice, or procedure



                                                    5
Case 2:20-cv-14352-XXXX Document 1 Entered on FLSD Docket 10/06/2020 Page 6 of 9



  in place to ensure that individuals with disabilities can make reservations for accessible cottages

  during the same hours and in the same manner as individuals who do not need accessible

  cottages. This constitutes a violation of 28 C.F.R.§ 36.302(e)(1)(i). When Plaintiff visited the

  Lagoon’s online reservation system he searched the site for the identification and descriptions of

  accessible features at the Lagoon and cottages offered through the reservation service so that he

  could assess independently whether the Lagoon or a specific cottage met his accessibility needs

  in light of his disability but the reservation service contained no such descriptions at all. This

  constitutes a violation of 28 C.F.R.§ 36.302(e)(1)(ii). In light of the foregoing, Defendants also

  necessarily violated 28 C.F.R. §36.302(e)(1)(iii)-(v) in that since the online reservation service

  does not describe any accessible cottage and does not, in turn, allow the reserving of such

  accessible cottage, the Website cannot hold such unavailable accessible cottage in the reservation

  system until all other units have been rented, block such unavailable accessible cottages from the

  system once reserved, and guaranty that such unavailable accessible cottages will be held for the

  reserving customer as required by sections (iii) - (v) respectively.

        15. Plaintiff is without an adequate remedy at law and is suffering irreparable harm and

  he reasonably anticipates that he will continue to suffer irreparable harm unless and until

  Defendants are required to correct the ADA violations to the online reservation system for the

  Lagoon and maintain the online reservation system and accompanying policies in a manner that

  is consistent with and compliant with the requirements of 28 C.F.R. §36.302(e).

         16.   Plaintiff has retained the undersigned counsel for the filing and prosecution of this

  action and is entitled to recover reasonable attorneys’ fees, costs and expenses from Defendants,

  including litigation expenses and costs pursuant to 42 U.S.C. §12205.




                                                    6
Case 2:20-cv-14352-XXXX Document 1 Entered on FLSD Docket 10/06/2020 Page 7 of 9



          17. Pursuant to 42 U.S.C. § 12188(a), this Court is provided with authority to grant

  injunctive relief to Plaintiff, including an Order compelling Defendants to implement policies,

  consistent with the ADA, to accommodate the disabled, by requiring Defendants to alter and

  maintain their online reservation system in accordance with the requirements set forth in

  paragraph 7 above.2

           WHEREFORE, Plaintiff, David Poschmann, requests that the Court issue a permanent

  injunction enjoining Defendants from continuing their discriminatory practices, ordering

  Defendants to implement policies, consistent with the ADA, to accommodate the disabled,

  through requiring Defendants to alter and maintain the online reservation system for the Lagoon

  in accordance with the requirements set forth in paragraph 7 above, and awarding Plaintiff

  reasonable attorneys’ fees, litigation expenses, including expert fees, and costs.

          COUNT II-CLAIM FOR INJUNCTIVE RELIEF PURSUANT TO THE ADA
                    THE THIRD PARTY RESERVATION SERVICES

           18.    Plaintiff realleges and incorporates paragraphs 1 through 12 above herein.

           19.    The ADA violations for the Third Party Reservations Services consist of the

  following:

           a)       A failure of any policy, practice, or procedure ensuring that individuals with
                    disabilities can make reservations for accessible guest cottages during the same
                    hours and in the same manner as individuals who do not need accessible cottages;

           b)       A failure to identify and describe accessible features in the Lagoon and guest
                    cottages offered through the reservations service in enough detail to reasonably
                    permit individuals with disabilities to assess independently whether the Lagoon or
                    a specific guest cottage meets his or her accessibility needs;

  2
    The injunction, to be meaningful and fulfill its intended purpose, should require Defendants to develop, and strictly
  enforce, a policy requiring regular monitoring of their online reservations system. As rates and classes of cottages at
  the Lagoon, and the number and type of cottages, beds, accommodations and amenities offered in the various unit
  types change from time to time, the availability of accessible units must be re-dispersed across these various price
  points, classes, as well as across units with disparate features (2010 ADA Standard 224.5). In light of the foregoing,
  in addition to regular ongoing website maintenance and to reflect physical changes at the Lagoon, the online
  reservations system must continuously be updated to properly reflect and describe Defendants’ compliance with the
  substantive ADA Standards regarding accessible cottages in accordance with 28 C.F.R. 36.302(e)(1).


                                                            7
Case 2:20-cv-14352-XXXX Document 1 Entered on FLSD Docket 10/06/2020 Page 8 of 9




         c)      A failure to ensure that accessible guest cottages are held for use by individuals
                 with disabilities until all other guest cottages of that type have been rented
                 and the accessible cottage requested is the only remaining cottages of that type;

         d)      A failure to reserve, upon request, accessible guest cottages or specific types of
                 guest cottages and ensure that the guest cottages requested are blocked and
                 removed from all reservations systems; and

         e)      A failure to guarantee that the specific accessible guest cottage reserved through
                 the reservations service is held for the reserving customer, regardless of whether a
                 specific cottages is held in response to reservations made by others.


         20.     Plaintiff is without an adequate remedy at law and is suffering irreparable harm

  and he reasonably anticipates that he will continue to suffer irreparable harm unless and until

  Defendants enact appropriate policies and makes reasonable efforts to make accessible cottages

  available through the Third Party Reservation Services and provides these services with

  information concerning the accessible and inaccessible features of the Lagoon and accessible

  cottages such that the operators of the sites are able to correct the ADA violations on the sites

  and maintain them, as to the Lagoon, in a manner that is consistent with and compliant with the

  requirements of 28 C.F.R. §36.302(e).

         21.     Plaintiff has retained the undersigned counsel for the filing and prosecution of this

  action and is entitled to recover reasonable attorneys’ fees, costs and expenses from Defendants,

  including litigation expenses and costs pursuant to 42 U.S.C. §12205.

         22.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided with authority to grant

  injunctive relief to Plaintiff, including an Order compelling Defendants to implement policies,




                                                    8
Case 2:20-cv-14352-XXXX Document 1 Entered on FLSD Docket 10/06/2020 Page 9 of 9



  consistent with the ADA, to accommodate the disabled in accordance with the requirements set

  forth in paragraph 7 above.3

           WHEREFORE, Plaintiff, David Poschmann, requests that the Court issue a permanent

  injunction enjoining Defendants from continuing their discriminatory practices, ordering

  Defendants to implement policies, consistent with the ADA, to accommodate the disabled, and to

  make reasonable efforts to have accessible rooms available for reserving through the Third Party

  Reservation Services by providing these services with information concerning the accessible and

  inaccessible features of the Lagoon and accessible cottages such that the operators of these sites

  are able to correct the ADA violations on the site and maintain them, as to the Lagoon, in a

  manner that is consistent with and compliant with the requirements of 28 C.F.R. §36.302(e), and

  awarding Plaintiff reasonable attorneys’ fees, litigation expenses, including expert fees and costs.

                                                                  s/Drew M. Levitt
                                                                  DREW M. LEVITT
                                                                  Florida Bar No: 782246
                                                                  drewmlevitt@gmail.com
                                                                  LEE D. SARKIN
                                                                  Florida Bar No. 962848
                                                                  Lsarkin@aol.com
                                                                  4700 N.W. Boca Raton Boulevard, Ste. 302
                                                                  Boca Raton, Florida 33431
                                                                  Telephone (561) 994-6922
                                                                  Facsimile (561) 994-0837
                                                                  Attorneys for Plaintiff




  3
    The injunction, to be meaningful and fulfill its intended purpose, should require Defendants to develop, and strictly
  enforce, a policy requiring regular monitoring of the online Reservation Services. As rates and classes of cottages
  change at the Lagoon, and the number and type of beds, accommodations and amenities offered in the various room
  types change from time to time, the availability of accessible cottages must be re-dispersed across these various
  price points, classes, as well as across cottages with disparate features (2010 ADA Standard 224.5). In light of the
  foregoing, to reflect physical changes at the Lagoon, the Reservations Services must continuously be updated to
  properly reflect and describe Defendants’ compliance with the substantive ADA Standards regarding accessible
  places of lodging in accordance with 28 C.F.R. 36.302(e)(1), which can only be accomplished with Defendants’
  cooperation and participation with these Reservation Services.



                                                            9
